Through a corporation controlled by them, respondents engaged in financial transaction in violation of sections 340 and 357 of the Banking Law. Although the business was voluntarily discontinued, respondents proceeded to sue on claims growing out of the business until they were advised by the Attorney-General to refrain. Each of the respondents will be suspended from the practice of the law for a period of one year. The court directs that respondent Martin H. Weisman, admitted as an attorney under the name of Morris Weisman, and respondent M. Michael Glassman, admitted as an attorney under the name of Max Glassman, be suspended from the practice of the law for a period of one year. Present —• Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.